—Judgment unanimously affirmed. Memorandum: The record supports County Court’s determination that defendant was not an “incapacitated person” (CPL 730.10 [1]). The testimony at defendant’s CPL article 730 hearing established that, although defendant is mentally retarded, his level of intellectual functioning is not so deficient as to render him incompetent to stand trial (see, People v Miranda, 125 AD2d 418).
Defendant’s plea allocution reveals a knowing, intelligent and voluntary waiver of the right to appeal that encompasses the contention that defendant’s sentence is harsh and excessive (see, People v Allen, 82 NY2d 761, 763). (Appeal from Judgment of Erie County Court, LaMendola, J.—Manslaughter, 1st Degree.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.